Title: To George Washington from Brigadier General Charles Scott, 11 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] 11th October 1778. 2 oClock
          
          Late last night I recd a letter from Colo. Gist informing me that the enemy wear leaving their Post Near Phillaps’s hous, and that he was  
            
            
            
            told by a Country man from York that he Saw the troops imbarking when he Came away. I recd two letters from Colo. Armand one of Yesterdays and the other of this days date which for Your Better Information I enclose them to Your Excellency. I have given orders to Colo. Armand to Take post on Some Conveniant Hites in the Neighbourhood of Kings Bridg and not Suffer any person to go On York Island untill my Farther orders. except Such Persons as he may have Occasion to Send for information. I hourly expect a Very Particular Acct of this matter From Capt. Dandridg. a party from Lees Corps Sets Out this moment in order to make what Discoverys they Can. You Shall hear from me again So soon As any thing farther Comes to hand. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        